DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Specification
The lengthy specification has not been checked to the extent necessary to determine the presence of all possible minor errors. Applicant’s cooperation is requested in correcting any errors of which applicant may become aware in the specification.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


Claims 1, 5, 6, and 13-16  are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.
Independent claim 1 (and claims 5, 6, and 13-16 due to their dependency from claim 1) is rendered indefinite because Z is allowed to be a monovalent group represented by general formula (B-1) but general formula (B-1) is no longer recited in the claim.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 29-32, 36, and 45 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Lee et al. (KR 10-2017-0116927 A).
Note: citations in this action to KR 10-2017-0116927 A refer to the translation attached to the Office action mailed 20 September 2022.
	Lee et al. is directed to a light emitting device comprising, in order, a substrate, an anode, a hole injection layer, a hole transport layer, a light emitting layer, an electron transport layer, an electron injection layer, a cathode, and a capping layer (Figure 3 and 8th-9th paragraphs on page 12).  In the embodiments of the Examples, the capping layer has a thickness of 600 A, i.e. 60 nm (last paragraph on page 20).  The capping layer comprising a compound according to Formula 1 (first paragraph on page 3).  The light emitting layer is an organic layer (8th paragraph on page 9).  Compounds according to Formula 1 include:

    PNG
    media_image1.png
    200
    400
    media_image1.png
    Greyscale

These compounds read on general formula (A-1) of claim 1 where -Ar-Z is -C6H5 or -C6H4-C6H5 and general formula (A-2) of claim 29 where -Ar-G is -C6H5 or -C6H4-C6H5.  

Claim Rejections - 35 USC § 102 / 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 44 and 46 are rejected under 35 U.S.C. 102(a)(1) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over Lee et al. (KR 10-2017-0116927 A).
	Lee et al. teach all the limitations of claims 44 and 46, as outlined above, except for specifying the absorbance of the compound and the refractive index and extinction coefficient of the capping layer.
	However, since the capping layer of Lee et al. contains the same compound as that of the instant invention, i.e. a compound according to general formula (A-1) of claim 1 and (A-2) of claim 29, one of ordinary skill in the art would expect the compound of Lee et al. to inherently exhibit an absorbance that satisfies the limitations of claim 44.  Likewise, one of ordinary skill in the art would expect a capping layer comprising the compound to inherently exhibit a refractive index and extinction coefficient that satisfy the limitations of claim 46.

Claim Rejections - 35 USC § 103
Claims 6, 13, 15, 37, 38, and 41 are rejected under 35 U.S.C. 103 as being unpatentable over Lee et al. (KR 10-2017-0116927 A).
	Lee et al. teach all the limitations of claims 6, 13, 15, 37, and 38, as outlined above, except for the use of a fused polycyclic aromatic group or a m-phenylene group linked to the tertiary amine.  Additionally, Lee et al. teach all the limitations of claim 41, as outlined above, except for the use of a fluorene group.
	However, Lee et al. do teach that L1 and L2, i.e. the groups bonding the benzazole group to the amine, may be substituted or unsubstituted arylene groups (3rd paragraph from the bottom on page 2), with aryl groups defined as including polycyclic aryl groups having up to 30 carbon atoms including naphthyl and fluorenyl groups (4th paragraph on page 5).  Naphthyl and fluorenyl groups are fused polycyclic aromatic groups with fluorenyl corresponding to a fluorene group.
	Regarding claims 6, 13, 15, 37 and 41, while Lee et al. do not exemplify an embodiment wherein the compound of the capping layer comprises a fused polycyclic aromatic group, such as fluorene, it would have been obvious to one of ordinary skill in the art to construct the compound with any of the recited aryl groups, including fused polycyclic groups, such as fluorene.
	Regarding claim 38, while the groups corresponding to Ar bonded to D and E formula (A-2) of instant claim 29 are p-phenylene as opposed to m-phenylene, Lee et al. does not teach that the phenylene groups are required to be para-phenylene.  Rather, Lee et al. teach that the aryl group is not particularly limited but preferably contains 6 to 60 carbon atoms (4th paragraph on page 5).  Since this teaching encompasses both para- and meta-phenylene groups, it would have been obvious to one of ordinary skill in the art to use either p-phenylene or m-phenylene groups as linking groups in the compound.

Claims not Rejected over Prior Art
Claims 5, 14, 16, and 42 have not been rejected over the prior art of record for the following reasons.
	Regarding claim 5, this claim has not been rejected over Lee et al., the closest prior art, since it requires A, X, and Z to comprise amine compounds having a benzazole ring structure while Lee et al. only teach benzazole ring structures on two arms of the compound.  Additionally, there is nothing in Lee et al. that would suggest the incorporation of a third benzazole ring group corresponding to Z in general formula (A-1).
	Regarding claims 14, 16, and 42, these claims have not been rejected over Lee et al., the closest prior art, since they require the benzazole ring structure to be bonded to the rest of the compound via the phenyl group of the benzazole ring (claims 14 and 16) or via the nitrogen atom (claim 42).  Lee et al. does not teach bonding benzazole rings to their compound in this manner, nor would such a configuration be obvious since altering the position of attachment for the heteroaromatic structure would be expected to alter the properties of the resulting compound in a manner that would not be predictable.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1, 5, 6, 13-16, 29-32, 36-38, 41, 42, and 44-46 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-4, 12, and 13 of copending Application No. 16/959,734 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because general formula (B-1) recited in claims 1-4, 12, and 13 of copending Application No. 16/959,734 corresponds to general formulae (B-4) to (B-7) of instant claim 1 and formula (B-8) of instant claim 29.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RAMSEY E ZACHARIA whose telephone number is (571)272-1518.  The best time to reach the examiner is in the mornings on Monday through Friday.
	Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
	If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Callie Shosho, can be reached on 571 272-1123.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
	Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/RAMSEY ZACHARIA/Primary Examiner, Art Unit 1787